DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on August 23, 2022 has been entered.  Claims 1 and 8 have been amended.  Claims 5 and 12 have been cancelled.  New Claims 19-21 have been added.  As such, Claims 1, 6-9, and 13-21 are currently pending, with Claims 8, 9, and 13-17 withdrawn from consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2009/0286059 to Ogawa et al. (“Ogawa”) in view of U.S. Patent Application Publication No2014/0023820 to Muhlbauer et al. (“Muhlbauer”).
With regard to Claim 1, Ogawa discloses a fiber sheet board comprising a mixture of rigid vegetable fiber and other fiber.  See, e.g., Abstract, entire document.  The fiber sheet is formed by mixing the fibers, optionally mixing a resin binder, and then needle-punching to form a nonwoven fabric.  Paragraph [0048].  Ogawa teaches that the rigid vegetable fiber comprises fibers unraveled using a defibrater, see, e.g., paragraph [0119], such as kenaf, hemp, bamboo, or abaca, paragraph [0037], and is mixed with other fiber such that the vegetable fiber is present in an amount of 55% to 95% by weight and the other fiber is present in an amount of 5% to 45% by weight.  Paragraph [0039].  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art,’ a prima facie case of obviousness exists.”  M.P.E.P. 2144.05(I).  The other fiber can comprise plastic fiber, such as polyester, polyamide, acrylic, urethane, or polyvinylchloride.  Paragraph [0040].  The fiber sheet is then impregnated with a thermosetting resin, paragraphs [0051], [0092], and [0143], wherein the resin is provided in an amount of 5% to 50%.  Paragraph [0120] and Table 3.  The thermosetting resin combined with the other thermoplastic fiber would provide a plastic and thermosetting matrix because Ogawa teaches that the thermoplastic fiber can be provided with a low melting point, paragraphs [0016] and [0017], and act as a binder.  Paragraph [0048].  Ogawa further suggests that glass fiber can be included in the composite material, paragraph [0040], and notes that glass fiber provides strength and rigidity.  Paragraph [0002].  However, Ogawa does not specifically disclose using glass fiber in combination with the rigid vegetable fiber.  Muhlbauer is also related to fiber reinforced composite materials.  See, e.g., Abstract, entire document.  Muhlbauer teaches that the person having ordinary skill in the art would readily understand that glass fibers can be used in combination with natural vegetable fibers that have been fibrillated.  Paragraphs [0009] to [0011].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to include glass fiber with the rigid vegetable fiber in the composite disclosed by Ogawa in order to improve the strength of the composite board because Ogawa suggests glass fiber can provide improved rigidity and because Muhlbauer teaches that glass fiber can be used in combination with vegetable fiber in a fiber reinforced composite.  With regard to fiber length, Ogawa teaches that the each of fibers used in the composite has a length of 50 mm, 60 mm, or 70 mm, paragraph [0119], and that each fiber have sufficient length to intertwine, or entangle with other fiber.  Paragraph [0040].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide the vegetable fiber and the glass fiber of the composite disclosed by the combination of Ogawa with Muhlbauer with a length greater than 15 mm in order to provide sufficient fiber intertwinement, as shown to be known by Ogawa.  With regard to Claims 6 and 18, Ogawa discloses using bicomponent fiber wherein the core is ordinary PET and the outer sheath is PET having a lower melting point.  Paragraph [0119].  The design of a sheath/core fiber is so that the core remains intact during processing; otherwise, the person having ordinary skill in the art would simply use low melting point monocomponent fiber.  With regard to Claim 7, Ogawa teaches laminating a nonwoven fabric to the fiber sheet.  Paragraphs [0111] to [0113].  With regard to Claim 19, Muhlbauer teaches that jute fiber can serve as an equivalent vegetable fiber to other vegetable fibers, such as flax, hemp, sisal, or kenaf.  Paragraph [0007].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to utilize jute fiber in the composite disclosed by Ogawa, since Muhlbauer teaches that jute fiber is a well known vegetable fiber for use in composite board materials, and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics.  In re Leshin, 227 F.2d 197 (CCPA 1960).  With regard to Claims 20 and 21, Ogawa does not disclose any length altering treatment step following defribation of the fibers.  Paragraph [0119].  Moreover, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  At this time, there is no evidence that the product of Ogawa combined with Muhlbauer would have any structural difference in accordance with treating the fiber with the purpose of decreasing the length, given that the length of the fiber used by Ogawa already falls within the fiber length that is claimed.  The burden has been shifted to the applicant to show an unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983). 

Response to Arguments
Applicant’s arguments filed August 23, 2022 with respect to the pending claims have been considered but are moot because the of the new grounds of rejection.  To the extent that some of the arguments may still apply to the Ogawa reference, then those arguments are addressed below.  
Applicant argues that the unraveled nature of the recited natural fibers and glass fibers defines a structural relationship regarding the spacing of these unraveled fibers within the inventive composite board.  Applicant asserts the unraveled natural fibers of the instant invention have a greater separation between each fiber and thus a larger interstitial space between each fiber than that of other solutions known in the art.  The Examiner disagrees.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., spacing of the fibers, interstitial spacing, etc.) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Applicant’s specification does not provide any data related to the spacing of the fibers or the interstitial spacing of the fabric.  In fact, no working examples are present in the specification.  Moreover, Claim 1 further requires that the unraveled natural and glass fibers are needle-punched, which is a processing feature that would naturally alter the spacing of the fibers, forcing the fibers to entangle with one another.  No parameters are provided as to how much interstitial spacing would be provided using unraveled natural fibers and no parameters are provided as to how much the needle-punching would inhibit the interstitial spacing.  As such, there is no inherent feature related to fiber spacing in Applicant’s claims.
Applicant argues that Ogawa is silent as to the recited unraveled natural fibers, the combination of the selected fibers, and the length of the fibers utilized.  The Examiner disagrees.  Ogawa teaches that the rigid vegetable fiber comprises fibers unraveled using a defibrater, see, e.g., paragraph [0119], such as kenaf, hemp, bamboo, or abaca, paragraph [0037], and is mixed with other fiber such that the vegetable fiber is present in an amount of 55% to 95% by weight and the other fiber is present in an amount of 5% to 45% by weight.  Paragraph [0039].  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art,’ a prima facie case of obviousness exists.”  M.P.E.P. 2144.05(I).  Moreover, Ogawa teaches that the each of fibers used in the composite has a length of 50 mm, 60 mm, or 70 mm, paragraph [0119], and that each fiber have sufficient length to intertwine, or entangle with other fiber.  Paragraph [0040].  Applicant’s specification does not support any unexpected result using the claimed parameters that substantially overlap with the teachings of Ogawa.
Applicant argues that Ogawa teaches away from the amount of resin recited in Claim 1 because Ogawa provides improved rigidity results with examples using 50% resin.  The Examiner disagrees.  Ogawa reports good results when the resin concentration is as low as 10%.  Table 3.  Moreover, the person having ordinary skill in the art is entitled to weight other considerations besides rigidity when manufacturing a fiber-reinforced composite board material.  For example, lower amounts of resin may be desired when a goal of the end product is to be lighter in weight.  Applicant’s argument does not meet the standard for a teaching away.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787. The examiner can normally be reached Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/Primary Examiner, Art Unit 1789